--------------------------------------------------------------------------------

Exhibit 10.4


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE SUCH SECURITIES BEFORE THE EARLIER OF (I)
NOVEMBER 14, 2009 AND (II) THE CLEARANCE DATE (AS HEREIN DEFINED).

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE AND THE SECURITIES ISSUABLE UPON THE EXERCISE THEREOF MAY NOT BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES
OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL NOVEMBER 14, 2009.

THE SECURITIES REPRESENTED BY THIS SPECIAL WARRANT CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

THIS SPECIAL WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON
BEHALF OF, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON UNLESS THIS SPECIAL
WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SPECIAL WARRANT HAVE
BEEN REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LEGISLATION OR AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND
“U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE ACT.

JULY 13, 2009


INTELGENX TECHNOLOGIES CORP.
a corporation incorporated under the laws of Delaware
and having its principal office at
6425 Abrams
Ville St-Laurent, Quebec
H4S 1X9


NO. SW- ●

● SPECIAL WARRANTS

Each entitling the holder to acquire one (1) common share and one (1) common
share purchase warrant of IntelGenx Technologies Corp., subject to adjustment in
certain circumstances.

 

SPECIAL WARRANTS


THIS IS TO CERTIFY THAT for value received ● (the “Holder”) is the registered
holder of the number of Special Warrants stated above and is entitled, for each
whole Special Warrant represented hereby, to receive one fully paid and
non-assessable Unit Share and one Warrant of the Corporation, subject to certain
stated events and to adjustments as provided for herein. Each Warrant shall
entitle its holder to purchase one Warrant Share at a price of

--------------------------------------------------------------------------------

- 2 -


US$0.80 from the time of issue thereof until 5:00 p.m. (Toronto time) on July
13, 2012, all in accordance with the terms of the Warrant Certificate.

Definitions


  (a)

“Agents” means Paradigm Capital Inc., Bolder Investment Partners, Ltd. and Union
Securities Ltd.;

        (b)

“AMF” means Autorité des Marchés Financiers;

        (c)

“Automatic Exercise Date” means 4:59 p.m. (Toronto time) on the date that is the
earlier of (a) the Clearance Date, and (b) the Expiry Time;

        (d)

“Broker Shares” means the Common Shares issued to the Agents in connection with
the Offering;

        (e)

“Business Day” means a day which is not a Saturday, Sunday or statutory or civic
holiday in the City of Toronto, Ontario or the City of Montreal, Quebec or a
statutory holiday in the United States on which commercial banks are open for
business;

        (f)

“Clearance Date” means the date which is five Business Days following the later
of (i) the date the Corporation receives a Receipt for the Prospectus, and (ii)
the date the Registration Statement is declared effective by the SEC;

        (g)

“Clearance Deadline” means the date which is 120 days following the Closing
Date;

        (h)

“Closing Date” means July 13, 2009;

        (i)

“Common Shares” means the shares of common stock with a par value of US$0.0001
in the capital of the Corporation;

        (j)

“Compensation Option Share” means a Common Share that is issuable upon exercise
of a Compensation Option;

        (k)

“Compensation Options” means the compensation options issued to the Agents in
connection with the Offering, with each Compensation Option entitling the holder
thereof to acquire one Compensation Option Share at an exercise price equal to
US$0.80 until July 13, 2012;

        (l)

“Corporation” means IntelGenx Technologies Corp.;

        (m)

“Current Market Price” means, in relation to a Common Share, the price of a
Common Share at any date calculated as the price per Common Share equal to the
weighted average price at which the Common Shares have traded on the principal
Canadian stock exchange or, if the Common Shares are not listed, the
over-the-counter market, on which the Common Shares are then listed or posted
for trading during the 20 consecutive trading days (on each of which at least
500 Common Shares are traded in board lots) ending on the fifth trading day
immediately prior to such date as reported by such market or exchange on which
the Common Shares are then trading or quoted. If the Common Shares are not then
traded in the over-the-counter market or on a recognized Canadian stock
exchange, the Current Market Price of the Common Shares shall be fair market
value of the Common Shares as determined by a nationally or internationally
recognized investment dealer or investment banker;

        (n)

“Exercise Date” means the date on which the Corporation has received a duly
completed Subscription Notice;

 

--------------------------------------------------------------------------------

- 3 -


  (o)

“Exercise Period” means any time at or prior to the Automatic Exercise Date;

        (p)

“Expiry Time” means 5:00 p.m. (Toronto time) on November 14, 2009;

        (q)

“Holder” means the owner of the Special Warrants as evidenced by this Special
Warrant Certificate;

        (r)

“International Jurisdiction” means any jurisdiction other than and outside of
Canada and the United States;

        (s)

“Offering” means the private placement offering by the Corporation of up to
11,250,000 Special Warrants at a price of $0.40 per Special Warrant;

        (t)

“Prospectus” means the final short-form prospectus (or long-form prospectus, if
applicable) qualifying the distribution of the Unit Shares and Warrants issuable
upon exercise of the Special Warrants;

        (u)

“Qualifying Provinces” means Quebec and each of the provinces in Canada in which
purchasers of Special Warrants pursuant to the Offering are resident and in
which a Prospectus has been filed;

        (v)

“Receipt” means a decision document issued by the AMF in its capacity as
principal regulator in accordance with Multilateral Instrument 11-202 – Passport
System and National Policy 11-202 –

       

Process for Prospectus Reviews in Multiple Jurisdictions evidencing that a
receipt has been issued or deemed to be issued in each of the Qualifying
Provinces;

        (w)

“Registration Statement” means an S-1 registration statement filed with the SEC
in accordance with the U.S. Securities Act qualifying the Unit Shares and
Warrants issuable upon exercise of the Special Warrants, the Warrant Shares, the
Compensation Options, the Compensation Option Shares and the Broker Shares;

        (x)

“SEC” means the United States Securities and Exchange Commission;

        (y)

“Securities Laws” means, as applicable, the securities legislation and
securities laws of the AMF and each Selling Jurisdiction and International
Jurisdiction, and the regulations and rules made thereunder and all published
policy statements, blanket orders, notices, directions and ruling issued or
adopted by the Securities Regulators, collectively, and the rules of the TSXV;

        (z)

“Securities Regulators” means, as applicable, the AMF and the securities
commissions or other securities regulatory authorities of the Selling
Jurisdictions and International Jurisdictions, including the SEC, or, as the
context may require, any one or more of the Selling Jurisdictions, the
International Jurisdictions and the SEC;

        (aa)

“Selling Jurisdictions” means the provinces of British Columbia, Alberta,
Ontario and Manitoba and such other Canadian provinces (except Quebec) and
International Jurisdictions as agreed upon by the Company and the Agents where
Purchasers are resident;

        (bb)

“Special Warrant Certificate” means a certificate representing the Special
Warrants;

        (cc)

“Special Warrants” means the special warrants purchased in the Offering and
represented herein;

        (dd)

“Subscription Notice” means the subscription notice in the form attached to this
Special Warrant Certificate as Schedule A;

        (ee)

“TSX” means the Toronto Stock Exchange;

 

--------------------------------------------------------------------------------

- 4 -


  (ff)

“TSXV” means the TSX Venture Exchange;

        (gg)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

        (hh)

“Unit” means a unit of the Corporation, comprising one Unit Share and one
Warrant, issuable upon exercise or deemed exercise of the Special Warrants;

        (ii)

“Unit Share” means one Common Share issuable upon exercise of a Special Warrant,
as described in this Special Warrant Certificate;

        (jj)

“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;

        (kk)

“Warrant” means one warrant of the Corporation issuable upon exercise of a
Special Warrant, as described in this Special Warrant Certificate;

        (ll)

“Warrant Certificate” means a certificate representing the Warrants;

        (mm)

“Warrant Share” means a Common Share issuable upon exercise of a Warrant.

Capitalized terms used herein without definition have the meanings ascribed
thereto in the agency agreement dated July 13, 2009 among the Corporation and
the Agents.

1.

Creation and Issue of Special Warrants

The Corporation hereby creates and authorizes the issue of up to 11,250,000
Special Warrants. The issue price per Special Warrant is hereby authorized at
$0.40.

2.

Terms of Special Warrants

2.1

The Special Warrants represented hereby may be exercised at any time, and from
time to time, by the Holder hereof on or prior to the Automatic Exercise Date,
for one Unit, without payment of any further consideration and subject to
adjustment in accordance with the provisions and exercise procedures set forth
herein. In the event that such Holder exercises the Special Warrants prior to
the Automatic Exercise Date, the Unit Shares and Warrants shall be issued with
the applicable legends as appropriate indicating that the securities are subject
to a “hold period” and resale restrictions under applicable securities laws as
set forth herein.

2.2

Each Special Warrant that has not been exercised on or prior to the Automatic
Exercise Date shall be deemed to be exercised and surrendered by the Holder to
the Corporation without further consideration and subject to adjustment as
provided for herein, for one Unit on the Automatic Exercise Date.

2.3

In the event that the Clearance Date has not occurred on or prior to the
Clearance Deadline, each unexercised Special Warrant will thereafter be
automatically deemed exercised without further consideration for 1.1 Units
(instead of one Unit) on the Automatic Exercise Date, provided that the balance
of the provisions of this Special Warrant Certificate shall continue to apply,
mutatis mutandis.

2.4

No certificate evidencing fractional Special Warrants shall be issued or
otherwise provided for and a Holder shall not be entitled to any cash or other
consideration in lieu of any fractional interest in a Special Warrant or claim
thereto.

2.5

The number of Unit Shares and Warrants which may be acquired pursuant to the
exercise or deemed exercise of the Special Warrants shall be adjusted in the
events and in the manner specified in Section 9 herein.

2.6

All Special Warrants shall rank pari passu, whatever may be the actual date of
issue thereof.

 

--------------------------------------------------------------------------------

- 5 -


2.7

No Holder shall have any further rights under this Special Warrant Certificate
(other than the right to receive Units in respect of Special Warrants duly
exercised or deemed to be exercised prior to or at the Expiry Time, as the case
may be), after the Expiry Time and the Special Warrants shall be null and void
and of no effect from and after the Expiry Time.

3.

Method of Exercise of Special Warrants

3.1

During the Exercise Period, the Holder may exercise all or any number of whole
Special Warrants represented hereby, upon delivering to the Corporation at its
principal office noted above this Special Warrant Certificate, together with a
duly completed and executed Subscription Notice evidencing the election (which
on delivery to the Corporation shall be irrevocable) of the Holder to exercise
the number of Special Warrants set forth in the Subscription Notice (which shall
not be greater than the number of Special Warrants represented by this Special
Warrant Certificate as adjusted from time to time pursuant to Sections 9 and 10
of this Special Warrant Certificate). If the Holder is not exercising all
Special Warrants represented by this Special Warrant Certificate, the Holder
shall be entitled to receive, without charge, a new Special Warrant Certificate
representing the number of Special Warrants which is the difference between the
number of Special Warrants represented by the then original Special Warrant
Certificate and the number of Special Warrants being so exercised.

3.2

The Subscription Notice shall be executed by the Holder or the Holder’s
executors, administrators or other legal representatives or the Holders or their
attorney duly appointed by an instrument in writing in form and manner
satisfactory to the Corporation, acting reasonably and shall specify: (i) the
number of Units which the Holder wishes to acquire (being not more than that
number which the Holder is entitled to acquire pursuant to the Special Warrant
Certificate(s) so surrendered); and the person or persons in whose name or names
such Units are to be issued, the address(es) of such person(s) and the number of
Units to be issued to each such person if more than one is so specified. If any
of the Units subscribed for are to be issued to a person(s) other than the
Holder, the signature set out in the Subscription Notice shall be guaranteed by
a Canadian chartered bank, a Canadian trust company, medallion guaranteed by a
recognized medallion signature guarantee program or in any other manner
satisfactory to Corporation, and the Holder shall pay or cause to be paid to the
Corporation all applicable transfer or similar taxes, if any, and the
Corporation shall not be required to issue or deliver certificates evidencing
the said Units unless or until such Holder shall have paid to the Corporation
the amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid or that no tax is due.

3.3

The Holder shall be deemed to have become the holder of record of Unit Shares
and Warrants on the Exercise Date; provided, however, that if such date is not a
Business Day then the Unit Shares and Warrants shall be deemed to have been
issued and the Holder shall be deemed to have become the holder of record of the
Unit Shares and Warrants on the next following Business Day. Within three (3)
Business Days of the Exercise Date, the Corporation shall issue and deliver (or
cause to be delivered) to the Holder, by registered mail or pre-paid courier to
his, her or its address specified in the register of the Corporation or on the
Subscription Notice, one or more certificates for the appropriate number of
issued and outstanding Unit Shares and the appropriate number of Warrant
Certificates.

4.

Deemed Exercise of Special Warrants

4.1

In the event that a Holder has not exercised his Special Warrants in accordance
with the provisions hereof, all Special Warrants then held by such Holder shall
be deemed to be exercised and surrendered by such Holder without further action
on the Holder's part into Units on the Automatic Exercise Date.

4.2

In the case of Special Warrants which are deemed to be exercised pursuant to
Section 4.1, within three (3) Business Days after the Exercise Date the
Corporation shall cause to be mailed to the address of the Holder of the Special
Warrants so exercised last appearing on the register of Holders maintained by
the Corporation, certificates representing the Unit Shares and Warrants to be
issued pursuant to any such exercise of Special Warrants, registered in the name
of such Holder along with a notice of the deemed exercise.

5.

Legends on Certificates


 

--------------------------------------------------------------------------------

- 6 -


5.1

The certificates representing the Special Warrants (and the Unit Shares and
Warrants forming the Units, if issued before the Expiry Time if such issuance
precedes the receipt by the Corporation of the Receipt) and all certificates
issued in exchange therefor or in substitution thereof prior to the Expiry Time,
if such exchange or substitution precedes the receipt by the Corporation of the
Receipt shall bear the following legend:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE NOVEMBER 14, 2009.”

“WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE [INSERT ON SPECIAL WARRANTS ONLY: AND THE SECURITIES ISSUABLE UPON
THE EXERCISE OF THESE SECURITIES] MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR
OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT NOVEMBER 14,
2009.”

6.

United States

6.1

The Special Warrants represented by this Special Warrant Certificate may not be
exercised in the United States or by or on behalf of a U.S. Person nor will the
Unit Shares and Warrants issuable upon exercise of these Special Warrants be
registered or delivered to an address in the United States, unless the Unit
Shares and Warrants issuable upon exercise of these Special Warrants have been
registered in accordance to the U.S. Securities Act or an exemption from the
registration requirements of the U.S. Securities Act or the securities laws of
any U.S. state is available, and the Corporation receives an opinion of counsel
to such effect in form and substance satisfactory to it. As used herein, the
terms “United States” and “U.S. Person” have the meanings ascribed to them in
Regulation S under the U.S. Securities Act.

Each Special Warrant Certificate, and each certificate representing the Unit
Shares and Warrants, issued upon exercise therefor (including upon the exercise
or deemed exercise of a Special Warrant Certificate) or each Special Warrant
Certificate issued in substitution thereof or otherwise issued in exchange for a
Special Warrant, shall bear the following legends until such time as the legend
is no longer required under applicable requirements of the U.S. Securities Act
or applicable state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT
BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.

THESE SECURITIES MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF
OF, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON UNLESS THESE SECURITIES [For
Special Warrants insert:: AND SECURITIES ISSUABLE UPON EXERCISE THEREOF] HAVE
BEEN REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LEGISLATION OR AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND
“U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE ACT.

7.

Cancellation of Special Warrants


All Special Warrant Certificates surrendered to the Corporation pursuant hereto
(including those deemed exercised and surrendered under Section 4) shall be
cancelled and, after the expiry of any period of retention prescribed by law,
destroyed by the Corporation.

 

--------------------------------------------------------------------------------

- 7 -


8.

Representations, Warranties and Covenants


The Corporation represents and warrants that it is duly authorized and has the
corporate and lawful power and authority to create and issue the Special
Warrants and to perform its obligations hereunder and that this Special Warrant
Certificate represents a valid, legal and binding obligation of the Corporation
enforceable in accordance with its terms, and the Corporation further covenants
and agrees that, until the Expiry Time, while any of the Unit Shares and
Warrants represented by this Special Warrant Certificate shall be outstanding;

  (a)

it shall reserve and there shall remain unissued out of its authorized capital a
sufficient number of Common Shares to satisfy the right of exercise herein
provided, as such right of exercise may be adjusted pursuant to Sections 9 and
10 of this Special Warrant Certificate;

        (b)

all Unit Shares which shall be issued upon the exercise herein provided for,
shall be issued as fully paid and non-assessable shares and the holders thereof
shall not be liable to the Corporation or its creditors in respect thereof;

        (c)

all Warrants which shall be issued upon the exercise herein provided for shall
be duly and validly created and issued;

        (d)

the Corporation shall make all requisite filings under the Securities Act
(Ontario) and the regulations made thereunder and all applicable Securities Laws
including those necessary to remain a reporting issuer not in default of any
requirement of such applicable Securities Laws;

        (e)

the Corporation shall use all reasonable efforts to preserve and maintain its
corporate existence;

        (f)

the Corporation shall use all reasonable efforts to maintain the listing of the
Common Shares (or any shares or securities, whether of the Corporation or
another company or entity, into which the Common Shares of the Corporation may
from time to time be converted, reclassified or exchanged) on the TSXV or such
other recognized stock exchange or quotation system on which the Common Shares
of the Corporation may trade, to the Expiry Time.

        (g)

The Corporation covenants to use its commercially reasonable efforts to, as soon
as practicable following the date hereof and in any event, within 30 days
following the date hereof, (i) obtain the Receipt for the preliminary
prospectus; (ii) resolve all comments received or deficiencies raised by the AMF
in respect of the preliminary prospectus as expeditiously as possible; and (iii)
file the Prospectus and obtain a final Receipt as soon as possible thereafter
and in no event later than 4:59 p.m. (Toronto time) on the Clearance Deadline.

        (h)

The Corporation covenants and agrees to use its commercially reasonable efforts
to, as soon as practicable following the date hereof and, in any event, within
30 days following the date hereof: (i) prepare and file with the SEC the
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Corporation, on such form of registration statement as is then applicable); (ii)
settle any comments of the SEC as soon as possible thereafter; and (iii) file
and have declared effective a final Registration Statement. The Corporation
shall use its commercially reasonable efforts to have the final Registration
Statement declared effective by the SEC as soon as practicable and, in any
event, no later than 4:59 p.m. (Toronto time) on the Clearance Deadline,
provided that if the Clearance Date has not occurred prior to the Clearance
Deadline, the Corporation shall continue to use its commercially reasonable
efforts to have the Registration Statement declared effective by the SEC as soon
as practicable following the Clearance Deadline;

        (i)

In addition to the aforementioned covenants, the Corporation shall use (i)
commercially reasonable efforts to file with the AMF and the commissions in each
of the Qualifying Provinces a preliminary prospectus in respect of the
distribution of the Units issuable on the exercise of the Special Warrants on
the Business Day following the date hereof, and the Prospectus within seven days
thereafter, and in each case promptly thereafter obtain a Receipt, and (ii) use
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as soon as practicable following the date hereof.

 

--------------------------------------------------------------------------------

- 8 -


9.

Adjustment of Number of Units Issuable Upon Exercise or Deemed Exercise

If the Clearance Date has not occurred on or before the Clearance Deadline, then
a holder of Special Warrants shall, notwithstanding any other provision hereof,
be entitled, upon exercise or deemed exercise, to acquire 1.1 Unit Shares and
1.1 Warrants for each Special Warrant, subject to adjustment in accordance with
the following provisions of this Section 9 at no additional cost to the Holder.
The number of Warrants issuable upon exercise or deemed exercise of the Special
Warrants and the exercise price of such Warrants shall be subject to adjustment
in the manner set forth in the Warrant Certificate upon the occurrence of any
event set forth in such Warrant Certificate at any time between the date hereof
and the date of exercise or deemed exercise of such Special Warrants. The number
of Unit Shares issuable on exercise or deemed exercise of a Special Warrant
shall be subject to adjustment from time to time as follows:

  (a)

if and whenever at any time from the date hereof and prior to the Expiry Time,
the Corporation shall:

          (i)

subdivide, redivide or change its outstanding Common Shares into a greater
number of shares; or

          (ii)

reduce, combine or consolidate its outstanding Common Shares into a smaller
number of shares;

         

(a “Share Reorganization”) the number of Unit Shares issuable on exercise or
deemed exercise of each Special Warrant then outstanding shall be adjusted
immediately after the record date at which the holders of Common Shares are
determined for the purpose by multiplying the number of Common Shares
theretofore obtainable on the exercise or deemed exercise thereof immediately
prior to the record date by a fraction of which the numerator shall be the total
number of Common Shares outstanding immediately after such record date and the
denominator shall be the total number of Common Shares outstanding immediately
prior to such record date;

          (b)

if and whenever at any time from the date hereof and prior to the Expiry Time,
there is a reclassification of the Common Shares or a capital reorganization of
the Corporation other than a Share Reorganization as described in Section 9(a)
above or a consolidation, amalgamation, arrangement or merger of the Corporation
with or into any other body corporate, trust, partnership or other entity, or a
sale or conveyance of the property and assets of the Corporation as an entirety
or substantially as an entirety to any other body corporate, trust, partnership
or other entity (other than to one or more of the Corporation’s wholly owned
subsidiaries or to one or more entities that will be a wholly owned subsidiary
after the completion of such transaction) (a “Capital Reorganization”), any
Holder who has not exercised its Special Warrants prior to the effective date of
such Capital Reorganization event, upon the exercise or deemed exercise of the
Special Warrants thereafter, shall be entitled to receive and shall accept, in
lieu of the number of Unit Shares such Holder would otherwise be entitled to
acquire, the number of shares or other securities or other property of the
Corporation or of the body corporate, trust, partnership or other entity
resulting from such merger, amalgamation or consolidation, or to which such sale
or conveyance may be made, as the case may be, that such Holder would have been
entitled to receive on such Capital Reorganization, if, on the record date or
the effective date thereof, as the case may be, the Holder had been the
registered holder of the number of Unit Shares to be acquired by it if all
Special Warrants then held by such Holder had been exercised or deemed to be
exercised immediately prior to such record date or effective date. If determined
appropriate by the Corporation to give effect to or to evidence the provisions
of this Section 9(b), the Corporation, its successor, or such purchasing body
corporate, partnership, trust or other entity, as the case may be, shall, prior
to or contemporaneously with any such reclassification, capital reorganization,
consolidation, amalgamation, merger, sale or conveyance, enter into an indenture
which shall provide, to the fullest extent possible, for the application of the
provisions set forth in this Special Warrant Certificate with respect to the
rights and interests thereafter of the Holders to the end that the provisions
set forth in this Special Warrant Certificate shall thereafter correspondingly
be made applicable, as nearly as may reasonably be possible, with respect to any
shares, other securities or other property to which a Holder is entitled on the
exercise or deemed exercise of its acquisition rights thereafter. Any indenture
entered into between the Corporation, any successor to the Corporation or such
purchasing body corporate, partnership, trust or other entity shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided in this Section 9(b) and which shall apply to successive
reclassifications, reorganizations, amalgamations, consolidations, mergers,
sales or conveyances;

 

--------------------------------------------------------------------------------

- 9 -


  (c)

if and whenever at any time from the date hereof and prior to the Expiry Time,
the Corporation fixes a record date for the distribution to all or substantially
all of the holders of Common Shares of rights, options or warrants entitling
them for a period expiring not more than 45 days after such record date, to
subscribe for or purchase Common Shares, or securities exchangeable for or
convertible into Common Shares, at a price per share to the holder (or at an
exchange or conversion price per share) of less than 95% of the Current Market
Price for the Common Shares on such record date (any of such events being called
a “Rights Offering”), then the number of Unit Shares issuable on exercise or
deemed exercise of each Special Warrant shall be adjusted effective immediately
after such record date for the Rights Offering by multiplying the number of Unit
Shares theretofore obtainable on the exercise or deemed exercise thereof
immediately prior to such record date by a fraction:

              (i)

the numerator of which shall be the total number of Common Shares outstanding on
such record date plus the total number of additional Common Shares so offered
for subscription or purchase (or into or for which the convertible or
exchangeable securities so offered are convertible or exchangeable); and

              (ii)

the denominator of which shall be the aggregate of:

              (A)

the total number of Common Shares outstanding on such record date; and

              (B)

the quotient obtained by dividing:

              (1)

the amount equal to the aggregate consideration payable on the exercise of all
of the rights, warrants and options under the Rights Offering plus the aggregate
consideration, if any, payable on the exchange or conversion of the exchangeable
or convertible securities issued upon exercise of such rights, warrants or
options (assuming the exercise of all rights, warrants and options under the
Rights Offering and assuming the exchange or conversion of all exchangeable or
convertible securities issued upon exercise of such rights, warrants and
options);

             

by

              (2)

the Current Market Price of the Common Shares as of the record date for the
Rights Offering.

Any Common Shares owned by or held for the account of the Corporation or any of
its subsidiaries or a partnership in which the Corporation is directly or
indirectly a party will be deemed not to be outstanding for the purpose of any
such computation. If, at the date of expiry of the rights, options or warrants
subject to the Rights Offering, less than all the rights, options or warrants
have been exercised, then the number of Unit Shares issuable on exercise or
deemed exercise of each Special Warrant shall be readjusted effective
immediately after the date of expiry based upon the number of Common Shares
actually delivered upon the exercise of the rights, options or warrants, as the
case may be. If at the date of expiry of the rights of exchange or conversion of
any securities issued pursuant to the Rights Offering, less than all of such
securities have been exchanged or converted into Common Shares, then the number
of Unit Shares issuable on exercise or deemed exercise of each Special Warrant
shall be readjusted effective immediately after the date of expiry based upon
the number of exchangeable or convertible securities actually delivered upon
exercise of the rights, options or warrants, as the case may be.

 

--------------------------------------------------------------------------------

- 10 -


  (d)

If and whenever during the date hereof and prior to the Expiry Time, the
Corporation shall issue or distribute to all or to substantially all the holders
of Common Shares:

          (i)

securities of the Corporation including shares, rights, options or warrants to
acquire shares of any class or securities exchangeable for or convertible into
or exchangeable into any such shares or cash, property or assets and including
evidences of its indebtedness, or

          (ii)

any cash, property or other assets,

and if such issuance or distribution does not constitute dividends paid in the
ordinary course, a Share Reorganization or a Rights Offering (any of such
non-excluded events being herein called a “Special Distribution”), the number of
Unit Shares to be issued by the Corporation under the Special Warrants shall, at
the time of exercise or deemed exercise, be appropriately adjusted and the
Holder shall receive, in lieu of the number of Unit Shares in respect of which
the right is then being exercised, the aggregate number of Unit Shares or other
securities or property that the Holder would have been entitled to receive as a
result of such event if, on the record date therefore, the Holder had been the
registered holder of the number of Unit Shares to which the Holder was
theretofore entitled upon the exercise or deemed exercise of the Special
Warrants.

10.

Rules Regarding Calculation of Adjustments


The following rules and procedures shall be applicable to the adjustments made
pursuant to Section 9:

10.1

The adjustments provided for in Section 9 are cumulative, and shall, in the case
of adjustments to the number of Unit Shares be computed to the nearest one
one-hundredth of a Unit Share and shall be made successively whenever an event
referred to therein shall occur, subject to the following paragraphs of this
Section 10.

10.2

No adjustment shall be made in the number of Unit Shares purchasable upon
exercise or deemed exercise of this Special Warrant unless it would result in a
change of at least one one-hundredth of a Unit Share; provided, however, that
any adjustments which, except for the provisions of this Section 10(b) would
otherwise have been required to be made, shall be carried forward and taken into
account in any subsequent adjustment.

10.3

No adjustment in the number of Unit Shares purchasable upon exercise or deemed
exercise of the Special Warrants shall be made in respect of any event described
in Section 9, other than the events referred to in Section 9(b), if the Holder
is entitled to participate in such event on the same terms, mutatis mutandis, as
if it had exercised its Special Warrants prior to or on the effective date or
record date of such event. The terms of the participation of the Holder in such
event shall be subject to the prior written approval of the principal Canadian
stock exchange or over-the-counter market on which the Common Shares are then
listed or quoted for trading.

10.4

No adjustment in the number of Unit Shares shall be made pursuant to Section 9
in respect of the issue from time to time:

  (i)

of Unit Shares purchasable on exercise or deemed exercise of the Special
Warrants represented by this Special Warrant Certificate;

        (ii)

in respect of the issue from time to time as dividends paid in the ordinary
course of Common Shares to holders of Common Shares who exercise an option or
election to receive substantially equivalent dividends in Common Shares in lieu
of receiving a cash dividend pursuant to a dividend reinvestment plan or similar
plan adopted by the Corporation in accordance with the requirements of the
principal Canadian stock exchange or over-the-counter market on which the Common
Shares are then listed or quoted for trading and applicable securities laws;

 

--------------------------------------------------------------------------------

- 11 -


  (iii)

of Common Shares pursuant to any stock option plan, stock purchase plan or
benefit plan in force at the date hereof for directors, officers, employees,
advisers or consultants of the Corporation, as such option or plan is amended or
superseded from time to time in accordance with the requirements of the
principal Canadian stock exchange or over-the- counter market on which the
Common Shares are then listed or quoted for trading and applicable securities
laws, and such other stock option plan, stock purchase plan or benefit plan as
may be adopted by the Corporation in accordance with the requirements of the
principal Canadian stock exchange or over-the-counter market on which the Common
Shares are then listed or quoted for trading and applicable securities laws;

        (iv)

the payment of interest on any outstanding notes;

        (v)

the issuance of securities in connection with strategic license agreements and
other partnering arrangements; or

        (vi)

full or partial consideration in connection with a strategic merger,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity;

and any such issue shall be deemed not to be a Share Reorganization or Capital
Reorganization.

10.5

If the Corporation shall set a record date to determine the holders of the
Common Shares for the purpose of entitling them to receive any dividend or
distribution or any subscription or purchase rights and shall, thereafter and
before the distribution to such shareholders of any such dividend, distribution
or subscription or purchase rights, legally abandon its plan to pay or deliver
such dividend, distribution or subscription or purchase rights, then no
adjustment in the number of Unit Shares purchasable upon exercise or deemed
exercise of any Special Warrant shall be required by reason of the setting of
such record date.

10.6

As a condition precedent to the taking of any action which would require any
adjustment in any of the subscription rights pursuant to this Special Warrant
Certificate, including the number or class of shares or other securities which
are to be received upon the exercise thereof, the Corporation shall take any
corporate action which may be necessary in order that the Corporation have
unissued and reserved in its authorized capital and may validly and legally
issue as fully paid and non-assessable all the shares or other securities which
the holder of such Special Warrant Certificate is entitled to receive on the
full exercise thereof in accordance with the provisions hereof.

10.7

In the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in Section
9(d) or any Rights Offering or Special Distribution, the Corporation shall be
deemed to have fixed as the record date therefor the date on which such dividend
or distribution is effected.

10.8

Any question or dispute that at any time or from time to time arises with
respect to the amount of any adjustment pursuant to Section 9 shall be
conclusively determined by a firm of independent chartered accountants (who may
be the Corporation’s auditors) and shall be binding upon the Corporation and the
Holder. Notwithstanding the foregoing, such determination shall be subject to
the prior written approval of the principal Canadian stock exchange or
over-the-counter market on which the Common Shares are then listed or quoted for
trading. In the event that any such determination is made, the Corporation shall
notify the Holder in the manner contemplated in Section 24 describing such
determination.

On the happening of each and every such event set out in Section 9, the
applicable provisions of this Special Warrant Certificate, shall, ipso facto, be
deemed to be amended accordingly and the Corporation shall take all necessary
action so as to comply with such provisions as so amended.

 

--------------------------------------------------------------------------------

- 12 -


11.

Postponement of Subscription


In any case in which Section 9 shall require that an adjustment shall be
effective immediately after a record date for an event referred to herein, the
Corporation may defer, until the occurrence of such an event:

  (a)

issuing to the holder of any Special Warrant exercised or deemed to be exercised
after such record date and before the occurrence of such event, the additional
Unit Shares issuable upon such exercise or deemed exercise by reason of the
adjustment required by such event, and

        (b)

delivering to such holder any distributions declared with respect to such
additional Unit Shares after such Exercise Date and before such event;

provided, however, that the Corporation shall deliver or cause to be delivered
to such Holder, an appropriate instrument evidencing such Holder’s right, upon
the occurrence of the event requiring the adjustment, to an adjustment in the
number of Unit Shares purchasable on the exercise or deemed exercise of any
Special Warrant and to such distributions declared with respect to any
additional Unit Shares issuable on the exercise or deemed exercise of any
Special Warrant.

12.

Notice of Adjustment


At least 10 Business Days prior to the effective date or record date, as the
case may be, of any event which requires or might require adjustment in any of
the subscription rights pursuant to this Special Warrant Certificate, including
the number of Unit Shares which are purchasable upon the exercise thereof, or
such longer period of notice as the Corporation shall be required to provide
holders of Common Shares in respect of any such event, the Corporation shall
notify the Holder of the particulars of such event and, if determinable, the
required adjustment and the computation of such adjustment. In case any
adjustment for which such notice has been given is not then determinable, the
Corporation shall promptly after such adjustment is determinable notify the
Holder of the adjustment and the computation of such adjustment. Failure or
delay in giving said notice shall not invalidate any action or event giving rise
to an adjustment hereunder.

13.

Entitlement to Securities on Exercise or Deemed Exercise of Special Warrant

All shares of any class or other securities which a Holder is at the time in
question entitled to receive on the exercise or deemed exercise of its Special
Warrant, whether or not as a result of adjustments made pursuant to this Section
9, shall, for the purposes of the interpretation of this Special Warrant
Certificate, be deemed to be securities which such Holder is entitled to acquire
pursuant to such Special Warrant.

14.

Register of Holders


The Corporation shall maintain at its principal office a register of Holders in
which shall be entered the names and addresses of the Holders of the Special
Warrants and of the number of Special Warrants held by them. Such register shall
be open at all reasonable times for inspection by the Holder. The Corporation
shall notify the Holder forthwith of any change of address of the principal
office of the Corporation.

15.

No Fractional Units


The Corporation shall not be required to issue fractional Units in satisfaction
of its obligations hereunder. Any fractional interest in a Unit Share or Warrant
shall be rounded down to the nearest whole number without any further payment or
consideration therefor.

16.

Enforcement By Holder


Subject as herein provided, all or any of the rights conferred upon the Holder
by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.

 

--------------------------------------------------------------------------------

- 13 -


17.

Exchange of Certificates


The registered Holder of this Special Warrant Certificate may at any time up to
and including the Expiry Time, upon the surrender hereof to the Corporation at
its principal office, exchange this Special Warrant Certificate for one or more
Special Warrant Certificates entitling the Holder to subscribe in the aggregate
for the same number of Unit Shares and Warrants as is expressed in this Special
Warrant Certificate. Any Special Warrant Certificate tendered for exchange shall
be surrendered to the Corporation and cancelled.

18.

Lost or Stolen Certificates


If this Special Warrant Certificate becomes stolen, lost, mutilated or
destroyed, the Corporation shall, on such terms as it may in its discretion
acting reasonably impose, issue and deliver to the Holder a new Special Warrant
Certificate of like denomination, tenor and date as the Special Warrant
Certificate so stolen, lost, mutilated or destroyed.

19.

Transferability


This Special Warrant Certificate and the Special Warrants represented hereby are
not transferable and no transfer of Special Warrants shall be valid.

20.

Contractual Right of Rescission


The Corporation has agreed that in the event that a holder of Special Warrants
who acquires Unit Shares and Warrants upon the exercise of such Special
Warrants, as provided for in the Prospectus is or becomes entitled under the
Securities Laws to the remedy of rescission by reason of the Prospectus or any
amendment thereto containing a misrepresentation, such holder shall be entitled
to rescission of both the Holder’s exercise of its Special Warrants and the
private placement transaction pursuant to which the Special Warrants were
initially acquired and shall be entitled in connection with such rescission to a
full refund from the Corporation of the amount of the aggregate subscription
price paid on the acquisition of the Special Warrants to the Corporation. In the
event such holder is a permitted assignee of the interest of the original
Special Warrant subscriber, such assignee shall be entitled to exercise such
rights of rescission and refund as if such permitted assignee was such original
subscriber. The provisions of this section are a direct contractual right
extended by the Corporation (but specifically not by any of the Agents or the
directors, officers or other agent of the Corporation) to holders of Special
Warrants, assignees (in respect of whom such rights are hereby granted to, and
received by, the Agents in trust for assignees) of such holders and holders of
Unit Shares and Warrants acquired by such holders on exercise of Special
Warrants and are in addition to any other right or remedy available to a holder
of Special Warrants under section 130 of the Securities Act (Ontario) or
otherwise at law. The foregoing contractual rights of action for rescission
shall be subject to the defences described under section 130 of the Securities
Act (Ontario) which is incorporated herein by reference, mutatis mutandis, and
any other defence or defences available to the Corporation under applicable
laws, rules and instruments. No action shall be commenced to enforce the
foregoing rights of action for rescission more than 180 days after payment is
made for the Special Warrants.

21.

Not A Shareholder


Except as expressly set out herein, the holding of this Special Warrant
Certificate or the Special Warrants represented hereby shall not constitute a
Holder hereof a holder of Unit Shares or Warrants nor entitle it to any right of
interest in respect thereof.

22.

Meetings of Holders


The Holders shall have the right to convene meetings to amend the provisions of
the Special Warrant Certificates and the rights thereunder in accordance with
the terms and procedures as set forth in Schedule B to this Special Warrant
Certificate.

 

--------------------------------------------------------------------------------

- 14 -

23.

Severability

If any one or more of the provisions or parts thereof contained in this Special
Warrant Certificate should be or become invalid, illegal or unenforceable in any
respect in any jurisdiction, the remaining provisions or parts thereof contained
herein shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:

  (a)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

        (b)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Special Warrant Certificate in any jurisdiction shall not
affect or impair such provision or part thereof or any other provisions of this
Special Warrant Certificate in any other jurisdiction.

24.

Notice


Any notice, document or communication required or permitted by this Special
Warrant Certificate to be given by a party hereto shall be in writing and is
sufficiently given if delivered personally, or if sent by prepaid registered
mail, or if transmitted by any form of recorded telecommunication rested prior
to transmission, to such party addressed as follows:

  (a)

to the Holder, in the register to be maintained pursuant to section 14 hereof;
and

        (b)

to the Corporation at:

          IntelGenx Technologies Corp.
6425 Abrams
Ville St-Laurent, Québec
H4S 1X9           Attention:                     President
Telecopier:                   (514) 331-0436

25.

Time of the Essence

Time is of the essence hereof.

26.

Enurement


This Special Warrant Certificate shall enure to the benefit of the Holder and
his heirs, executors, administrators, legal personal representatives, permitted
assigns and successors is binding upon the Corporation and its successors and
assigns.

27.

Governing Law


This Special Warrant Certificate and the Special Warrants represented hereby
shall be governed by the laws of the State of Delaware and the federal laws of
the United States of America applicable therein.

[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Special Warrant Certificate has been executed on behalf
of IntelGenx Technologies Corp. as of the _____ day of July, 2009.

  INTELGENX TECHNOLOGIES CORP.          

By: ____________________________________________

Horst G. Zerbe
President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


  Schedule A          SUBSCRIPTION NOTICE        TO: INTELGENX TECHNOLOGIES
CORP.   6425 Abrams   Ville St-Laurent, Quebec   H4S 1X9         The undersigned
registered Holder of the attached Special Warrant Certificate, hereby:       (a)

subscribes for _____________________________ common shares (“Unit Shares”) and
_____ common share purchase warrants (“Warrants”) (or such number of Unit Shares
or Warrants or other securities or property to which such subscription entitles
the undersigned in lieu thereof or in addition thereto under the Special Warrant
Certificate) of IntelGenx Technologies Corp. (the “Corporation”); and


  (b)

delivers herewith the above-mentioned Special Warrant Certificate entitling the
undersigned to subscribe for the above-mentioned number of Unit Shares and
Warrants.

       

The undersigned hereby directs that the said Unit Shares and Warrants be
registered as follows:


      Address(es)   Number of   Number of                            Name(s) in
full   (including Postal Code)   Unit Shares   Warrants                        
                                 

     Total: ______

                  (Please print full name in which share certificates are to be
issued.


  (c)

certifies either (i) that the undersigned is not a U.S. Person or a person in
the United States, and is not acquiring any of the Unit Shares or Warrants
hereby subscribed for the account or benefit of a U.S. Person or a person in the
United States, and none of the persons listed in paragraph (b) above is a U.S.
Person or a person in the United States, other than an Accredited Investor as
defined in Rule 501(a) under the U.S. Securities Act of 1933, as amended, or
(ii) as of the date hereof there is an effective registration statement filed
with the United States Securities and Exchange Commission covering the issuance
of the Unit Shares and Warrants. For purposes hereof the terms “United States”
and “U.S. Person” shall have the meanings ascribed to them in Regulation S under
the U.S. Securities Act of 1933, as amended.

DATED this _____ day of _____, 20__ .

  (Signature of Subscriber)           (Print Name of Subscriber)          
(Address of Subscriber in full)

The certificates will be mailed by registered mail to the address appearing in
this Subscription Notice.

 

--------------------------------------------------------------------------------

Schedule B

MEETINGS OF HOLDERS


1.

On receipt of an instrument signed in one or more counterparts by Holders
entitled to acquire in the aggregate not less than 20% of the aggregate number
of Common Shares which could be acquired pursuant to the exercise of all Special
Warrants then unexercised and outstanding, requesting that the Corporation take
some action or proceeding specified in such instrument (a “Holders' Request”)
and upon being indemnified to its reasonable satisfaction by the Holders who
signed such Holders' Request against the cost which may be incurred in
connection with the calling and holding of such meeting, the Corporation shall
call and convene a meeting of the Holders. In the event of the Corporation
failing to so call a meeting within seven days after receipt of such Holders'
Request and indemnity given as aforesaid, the Corporation or the Holders who
signed such Holders' Request may call and convene such meeting. Every such
meeting shall be held in the city of Toronto, Ontario, or at such other place as
may be approved or determined by the Corporation.

   2.

At least 21 days’ prior notice of any meeting of Holders shall be given to the
Holders and a copy of such notice shall be sent by mail. Such notice shall state
the time when and the place where the meeting is to be held, shall state briefly
the general nature of the business to be transacted thereat and shall contain
such information as is reasonably necessary to enable the Holders to make a
reasoned decision on the matter or matters to be brought before the meeting, but
it shall not be necessary for any such notice to set out the terms of any
resolution to be proposed or any of the provisions of this Schedule B.

   3.

An individual (who need not be a Warrantholder) designated in writing by the
Corporation shall be chairman of any meeting of Holders and if no individual is
so designated, or if the individual so designated is not present within 15
minutes from the time fixed for the holding of the meeting, the Holders present
in person or by proxy shall choose some individual present to be chairman.

   4.

Subject to the provisions of Section 11 of this Schedule B, at any meeting of
the Holders a quorum shall consist of Holders present in person or by proxy and
holding at least 20% of the aggregate number of the then outstanding Special
Warrants, provided that at least two persons entitled to vote thereat are
personally present. If a quorum of the Holders shall not be present within 30
minutes from the time fixed for holding any meeting, the meeting, if summoned by
the Holders or on a Holders' Request, shall be dissolved; but in any other case
the meeting shall be adjourned to the same day in the next week (unless such day
is not a business day, in which case it shall be adjourned to the next following
business day) at the same time and place and no notice of the adjournment need
be given. Any business may be brought before or dealt with at an adjourned
meeting which might have been dealt with at the original meeting in accordance
with the notice calling the same. No business shall be transacted at any meeting
of Holders unless a quorum is present at the commencement of the meeting. At the
adjourned meeting the Holders present in person or by proxy shall form a quorum
and may transact the business for which the meeting was originally convened,
notwithstanding that they may not hold at least 20% of the aggregate number of
the then outstanding Special Warrants.

   5.

The chairman of any meeting of Holders at which a quorum of the Holders is
present may, with the consent of the meeting, adjourn any such meeting, and no
notice of such adjustment need be given except such notice, if any, as the
meeting may prescribe.

   6.

Every question submitted to a meeting of Holders shall be decided in the first
place by a majority of the votes given on a show of hands except that votes on
an extraordinary resolution (as defined in Section 11 of this Schedule B) shall
be given in the manner hereinafter provided. At any such meeting, unless a poll
is duly demanded as herein provided, a declaration by the chairman that a
resolution has been carried or carried unanimously or by a particular majority
or lost or not carried by a particular majority shall be conclusive evidence of
the fact.

 

--------------------------------------------------------------------------------

7.

On every extraordinary resolution, and on any other question submitted to a
meeting of Holders and after a vote by show of hands when demanded by the
chairman or by one or more of the Holders acting in person or by proxy, a poll
shall be taken in such manner as the chairman shall direct. Questions other than
those required to be determined by extraordinary resolution shall be decided by
a majority of the votes cast on the poll. On a show of hands, every person who
is present and entitled to vote, whether as a Warrantholder or as proxy for one
or more absent Holders, or both, shall have one vote. On a poll, each
Warrantholder present in person or represented by a proxy duly appointed by
instrument in writing shall be entitled to one vote in respect of each Special
Warrant then held or represented by him. A proxy need not be a Warrantholder.
The chairman of any meeting shall be entitled, both on a show of hands and on a
poll, to vote in respect of the Special Warrants, if any, held or represented by
him.

    8.

The Corporation may from time to time make and from time to time vary such
regulations as it shall think fit for:

    (a)

the setting of the record date for a meeting of Holders for the purpose of
determining Holders entitled to receive notice of and to vote at the meeting;

    (b)

the issue of voting certificates by any bank, trust company or other depository
satisfactory to the Corporation stating that the Special Warrant Certificates
specified therein have been deposited with it by a named person and will remain
on deposit until after the meeting, which voting certificate shall entitle the
persons named therein to be present and vote at any such meeting and at any
adjournment thereof or to appoint a proxy or proxies to represent them and vote
for them at any such meeting and at any adjournment thereof in the same manner
and with the same effect as though the persons so named in such voting
certificates were the actual bearers of the Special Warrant Certificates
specified therein;

    (c)

the deposit of voting certificates and instruments appointing proxies at such
place and time as the Corporation or the Holders convening the meeting, as the
case may be, may in the notice convening the meeting direct;

    (d)

the deposit of voting certificates and instruments appointing proxies at some
approved place or places other than the place at which the meeting is to be held
and enabling particulars of such instruments appointing proxies to be mailed,
cabled or telegraphed or sent by other means of prepaid, transmitted, recorded
communication before the meeting to the Corporation at the place where the
meeting is to be held and for the voting of proxies so deposited as though the
instruments themselves were produced at the meeting;

    (e)

the form of the instrument of proxy; and

    (f)

generally for the calling of meetings of Holders and the conduct of business
thereat.

   

Any regulations so made shall be binding and effective and the votes given in
accordance therewith shall be valid and shall be counted. Except as such
regulations may provide, the only persons who shall be recognized at any meeting
as a Warrantholder, or be entitled to vote or be present at the meeting in
respect thereof (subject to Section 9 of this Schedule B), shall be Holders or
their counsel, or proxies of Holders.

    9.

The Corporation by its directors and officers, and the counsel for the
Corporation may attend any meeting of the Holders, but shall have no vote as
such, unless in their capacity as a Warrantholder.

    10.

The Holders at a meeting shall, subject to the provisions of Section 11 of this
Schedule B, have the power, exercisable from time to time by extraordinary
resolution:

    (a)

to agree to any modification, abrogation, alteration, compromise or arrangement
of the rights of Holders under Special Warrant Certificates or on behalf of the
Holders against the Corporation whether such rights arise under the Special
Warrant Certificates or otherwise;

 

--------------------------------------------------------------------------------


(b)

to amend, alter or repeal any extraordinary resolution previously passed or
sanctioned by the Holders;

    (c)

to direct or to authorize the enforcement of any of the covenants on the part of
the Corporation contained in the Special Warrant Certificates or to enforce any
of the rights of the Holders in any manner specified in such extraordinary
resolution or to refrain from enforcing any such covenant or right;

    (d)

to waive any default on the part of the Corporation in complying with any
provisions of the Special Warrant Certificates either unconditionally or upon
any conditions specified in such extraordinary resolution;

    (e)

to restrain any Warrantholder from taking or instituting any suit, action or
proceeding against the Corporation for the enforcement of any of the covenants
on the part of the Corporation contained in the Special Warrant Certificates or
to enforce any of the rights of the Holders;

    (f)

to direct any Warrantholder who, as such, has brought any suit, action or
proceeding to stay or to discontinue or otherwise to deal with the same upon
payment of the costs, charges and expenses reasonably and properly incurred by
such Warrantholder in connection therewith;

    (g)

to assent to any change in or omission from the provisions contained in the
Special Warrant Certificates or any ancillary or supplemental instrument which
may be agreed to by the Corporation; and

    (h)

to assent to any compromise or arrangement with any creditor or creditors or any
class or classes of creditors, whether secured or otherwise, and with holders of
any shares or other securities of the Corporation.

    11.



    (a)

The expression “extraordinary resolution” when used in this Special Warrant
Certificate means, subject to as hereinafter provided in this Section 11 and in
Section 14 of this Schedule B, a resolution proposed at a meeting of Holders
duly convened for that purpose and held in accordance with the provisions of
this Schedule B, at which there are present in person or by proxy Holders
holding at least 20% of the aggregate number of the then outstanding Special
Warrants and passed by the affirmative votes of Holders holding not less than 66
2/3% of the aggregate number of the then outstanding Special Warrants
represented at the meeting and voted on the poll upon such resolution.

    (b)

If, at the meeting of Holders at which an extraordinary resolution is to be
considered, Holders holding at least 20% of the aggregate number of the then
outstanding Special Warrants are not present in person or by proxy within 30
minutes after the time appointed for the meeting, then the meeting, if convened
by Holders or on a Holders' Request, shall be dissolved, but in any other case
it shall stand adjourned to such day, being not less than 15 or more than 60
days later, and to such place and time as may be determined by the chairman. Not
less than 10 days' prior notice shall be given of the time and place of such
adjourned meeting. Such notice shall state that at the adjourned meeting the
Holders present in person or by proxy shall form a quorum but it shall not be
necessary to set forth the purposes for which the meeting was originally called
or any other particulars. At the adjourned meeting the Holders present in person
or by proxy shall form a quorum and may transact the business for which the
meeting was originally convened and a resolution proposed at such adjourned
meeting and passed by the requisite vote shall be an “extraordinary resolution”
notwithstanding that Holders holding at least 20% of the aggregate number of the
then outstanding Special Warrants are not present in person or by proxy at such
adjourned meeting.

 

--------------------------------------------------------------------------------


(c)

Votes on an extraordinary resolution shall always be given on a poll and no
demand for a poll on an extraordinary resolution shall be necessary.

    12.

Any one or more of the powers or any combination of the powers exercisable by
the Holders by extraordinary resolution or otherwise may be exercised from time
to time and the exercise of any one or more of such powers or any combination of
powers from time to time shall not be deemed to exhaust the right of the Holders
to exercise such power or powers or combination of powers then or thereafter
from time to time.

    13.

Minutes of all resolutions and proceedings at every meeting of Holders shall be
made and duly entered in books to be provided from time to time for that purpose
by the Corporation at the expense of the Corporation, and any such minutes as
aforesaid, if signed by the chairman or the secretary of the meeting at which
such resolutions were passed or proceedings taken, shall be prima facie evidence
of the matters therein stated and, until the contrary is proved, every such
meeting in respect of the proceedings of which minutes shall have been made
shall be deemed to have been duly convened and held, and all resolutions passed
thereat or proceedings taken shall be deemed to have been duly passed and taken.

    14.

All actions which may be taken and all powers that may be exercised by the
Holders at a meeting held as provided in this Schedule B may also be taken and
exercised by Holders holding at least 66 2/3% of the aggregate number of the
then outstanding Special Warrants by an instrument in writing signed in one or
more counterparts by such Holders in person or by attorney duly appointed in
writing, and the expression “extraordinary resolution” when used in this Special
Warrant Certificate shall include an instrument so signed.

    15.

Every resolution and every extraordinary resolution passed in accordance with
the provisions of this Schedule B at a meeting of Holders shall be binding upon
all of the Holders, whether present at or absent from such meeting, and every
instrument in writing signed by Holders in accordance with Section 14 of this
Schedule B shall be binding upon all of the Holders, whether signatories thereto
or not, and each and every Warrantholder shall be bound to give effect
accordingly to every such resolution and instrument in writing.

 

 

 

 

--------------------------------------------------------------------------------